
	
		III
		112th CONGRESS
		1st Session
		S. RES. 265
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2011
			Mr. Nelson of Florida
			 (for himself and Mr. Rubio) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the lifetime achievements of E.
		  Thom Rumberger.
	
	
		Whereas E. Thom Rumberger served in the United States
			 Marine Corps;
		Whereas Thom Rumberger earned a bachelor’s degree, with
			 honors, and a J.D. from the University of Florida;
		Whereas Thom Rumberger was a founding partner of the law
			 firm Rumberger, Kirk & Caldwell, which has represented multinational
			 corporations such as American Airlines, Inc., Sears, Roebuck and Co., and
			 Toyota Motor Corporation;
		Whereas Thom Rumberger was listed in Florida Super Lawyers
			 every year from 2007 to 2010;
		Whereas Thom Rumberger was appointed Circuit Judge in the
			 18th Judicial Circuit of Florida in 1969;
		Whereas Thom Rumberger committed himself to numerous acts
			 of public service, including serving on the Federal Judicial Advisory
			 Commission of Florida and the Board of Supervisors of the Spaceport Florida
			 Authority;
		Whereas Thom Rumberger was one of the most steadfast
			 champions of the Everglades in Florida;
		Whereas Thom Rumberger served as lead counsel for the
			 Everglades Foundation since 1999;
		Whereas Thom Rumberger was instrumental in the passage of
			 2 amendments to the Florida Constitution and of section 601 of the Water
			 Resources Development Act of 2000 (Public Law 106–541; 114 Stat. 2680), known
			 as the Comprehensive Everglades Restoration Plan;
		Whereas Thom Rumberger was instrumental in obtaining
			 several billion dollars in funding for Everglades restoration; and
		Whereas Thom Rumberger served on the Florida Governor’s
			 2001 Select Task Force on Elections and the 2002 Select Task Force on Election
			 Procedures, Standards and Technology, and was Chairman of the Legislature’s
			 Study Committee on Public Records in 2002: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and
			 honors the professional success of E. Thom Rumberger; and
			(2)recognizes and
			 honors the lifelong dedication of Thom Rumberger to the protection of the
			 Florida Everglades.
			
